FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 03-50244
                 Plaintiff-Appellee,          D.C. No.
                v.
                                          CR-02-01910-IEG
JOSE LUIS RIVERA-SILLAS,                    ORDER AND
              Defendant-Appellant.           AMENDED
                                             OPINION

        Appeal from the United States District Court
           for the Southern District of California
        Irma E. Gonzalez, District Judge, Presiding

                  Argued and Submitted
            June 9, 2004—Pasadena, California

                   Filed July 15, 2004
                 Amended July 29, 2005
           Second Amendment August 25, 2005

    Before: Thomas G. Nelson, A. Wallace Tashima, and
            Raymond C. Fisher, Circuit Judges.

           Opinion by Judge Thomas G. Nelson




                            11459
11462           UNITED STATES v. RIVERA-SILLAS


                         COUNSEL

Steven Barth, Federal Defenders of San Diego, Inc., San
Diego, California, for the defendant-appellant.

Carol C. Lam, United States Attorney, Joseph H. Huynh,
Assistant United States Attorney, United States Attorney’s
Office, San Diego, California, for the plaintiff-appellee.


                          ORDER

   Our amended opinion filed on July 29, 2005, and located
at 2005 WL 1792033, is AMENDED as follows:

   We withdraw the citation to our panel decision in United
States v. Navarro-Vargas at *5 n.32 and replace it with
“United States v. Navarro-Vargas, 408 F.3d 1184, 1202-04
(9th Cir. 2005) (en banc)”.

   We withdraw in their entirety two paragraphs on *5. The
first withdrawn paragraph begins with “In United States v.
Marcucci, we examined . . .” and ends with “was constitu-
tional and without error.” The second withdrawn paragraph
begins with “In United States v. Adams, we followed . . .” and
ends with “and refused to dismiss the indictment on the basis
of the grand jury charge.”

  No further petitions for panel rehearing or for rehearing en
banc shall be entertained.
                UNITED STATES v. RIVERA-SILLAS             11463
  The mandate shall issue immediately.


                          OPINION

T.G. NELSON, Circuit Judge:

   Jose Luis Rivera-Sillas appeals the district court’s denial of
his motions to dismiss his underlying indictment. We hold
that the district court correctly denied Rivera-Sillas’s motions,
and we affirm.

       I.   FACTS AND PROCEDURAL HISTORY

   Appellant Jose Luis Rivera-Sillas is a citizen of Mexico.
On June 23, 2002, a border patrol agent apprehended Rivera-
Sillas and several other people in the United States near the
Tecate Port of Entry. The border patrol agent identified him-
self to the group, and Rivera-Sillas and his companions admit-
ted that they were citizens of Mexico and did not have legal
documentation to be in the United States. The agent took
Rivera-Sillas to the border patrol center for processing. There,
the IDENT and AFIS fingerprint systems identified Rivera-
Sillas as having been removed from the United States to Mex-
ico six times, the last time on November 30, 2000, via
Nogales, Mexico.

   The border patrol agent read Rivera-Sillas his Miranda
rights, and Rivera-Sillas agreed to speak to the agent without
an attorney present. Rivera-Sillas then repeated that he was a
citizen of Mexico and that he was in the United States without
permission. When Rivera-Sillas realized that authorities were
taking him into custody instead of deporting him to Mexico,
he became confrontational and claimed that the border patrol
field officers had beaten him. Authorities took Rivera-Sillas
11464             UNITED STATES v. RIVERA-SILLAS
to an emergency room, where doctors examined and released
him.1 He was then held in custody.

  On July 23, 2002, a grand jury indicted Rivera-Sillas and
charged him with being

      an alien, who previously had been excluded,
      deported and removed from the United States to
      Mexico, was found in the United States, without the
      Attorney General of the United States having
      expressly consented to the defendant’s reapplication
      for admission into the United States; in violation of
      Title 8, United States Code, Section 1326.

Rivera-Sillas moved to dismiss the indictment on several
grounds. The district court denied his motion on August 26,
2002. On February 28, 2003, Rivera-Sillas pleaded guilty
under a conditional plea agreement. He retained the right to
appeal to this court the following issues:

      [T]he trial court’s pre-trial denials on August 26,
      2002 of Defendant’s: (1) motion to dismiss the
      indictment for failure to allege “voluntary entry”;
      (2) motion to dismiss the indictment for failure to
      allege inspection and admission by an immigration
      officer or actual and intentional evasion of inspec-
      tion; (3) motion to dismiss the indictment for failure
      to allege the mens rea element of the charged
      offense; (4) motion to dismiss the indictment due to
      improper grand jury instructions; and (5) motion to
      dismiss the indictment for failure to appoint Defen-
      dant counsel at his deportation proceedings.

Rivera-Sillas now appeals, and we consider, the reserved
issues.
  1
   A review board of the Office of the Inspector General found that the
agents did nothing wrong.
                  UNITED STATES v. RIVERA-SILLAS                11465
  II.     JURISDICTION AND STANDARD OF REVIEW

   The district court had jurisdiction pursuant to 18 U.S.C.
§ 3231. We have jurisdiction pursuant to 28 U.S.C. § 1291.

  We review the district court’s denial of the motion to dis-
miss the indictment de novo.2

        III.   LACK OF COUNSEL AT DEPORTATION
                         HEARING

   Rivera-Sillas first argues that the district court should have
dismissed the indictment because the use of his uncounseled
2000 deportation as basis for his sentence violated his Sixth
Amendment rights. His argument fails, and we affirm the dis-
trict court’s refusal to dismiss the indictment on this ground.

   Rivera-Sillas argues that Alabama v. Shelton3 dictates that
the district court may not sentence him to imprisonment based
on his underlying, uncounseled deportation. Shelton was con-
victed in Alabama, without the aid of counsel, of misdemea-
nor assault. The trial court sentenced him to a thirty-day jail
term, but immediately suspended the sentence. The Alabama
Court of Criminal Appeals affirmed. The Alabama Supreme
Court affirmed Shelton’s conviction, but invalidated the jail
term, holding that a defendant may not be “sentenced to a
term of imprisonment absent provision of counsel.”4 The
United States Supreme Court agreed, stating that “Shelton is
entitled to appointed counsel at the critical stage when his
guilt or innocence of the charged crime is decided and his vul-
nerability to imprisonment is determined. . . .”5
  2
    United States v. Navarro-Vargas, 367 F.3d 896, 898 (9th Cir. 2004).
  3
    535 U.S. 654 (2002).
  4
    Id. at 659 (internal quotation marks omitted).
  5
    Id. at 674.
11466             UNITED STATES v. RIVERA-SILLAS
   [1] Rivera-Sillas argues that his situation mirrors Shelton’s,
as he lacked counsel during the hearing underlying his 2000
deportation, and that deportation is now being used as a basis
for imprisonment. This argument is without merit. The Ala-
bama and United States Supreme Courts invalidated Shelton’s
sentence because he was entitled to counsel at his underlying
criminal proceeding. In contrast, the law does not entitle
aliens to counsel at deportation hearings. A deportation pro-
ceeding is administrative in nature and is not accompanied by
a right to counsel.6 That the resultant deportation might be
used against him in a later, unrelated criminal prosecution
does not create a right to counsel. Thus, the fact that Rivera-
Sillas had no counsel at his underlying deportation hearing
creates no constitutional problem. We affirm Rivera-Sillas’s
§ 1326 conviction and sentence for being found in the United
States after being deported.

   Moreover, Rivera-Sillas is not now in prison for the under-
lying deportation. He is in prison because the court found him
guilty of the crime of being found in the United States after
having been deported. A defendant need not have had counsel
at his underlying deportation hearing in order to be convicted
and sentenced under 8 U.S.C. § 1326. Accordingly, we affirm
the district court.

                  IV.    VOLUNTARY ENTRY

   Rivera-Sillas next argues that voluntary entry is an essential
element of a § 1326 offense. According to Rivera-Sillas, the
Government’s failure to charge that his entry was voluntary
was a failure to state an offense under the statute. Thus, he
contends that the district court should have dismissed the
indictment because it did not specifically state that he volun-
tarily entered the United States. Rivera-Sillas’s argument
  6
   See United States v. Lara-Aceves, 183 F.3d 1007, 1012 (9th Cir. 1999),
overruled on other grounds by United States v. Rivera-Sanchez, 247 F.3d
905 (9th Cir. 2001) (en banc).
                  UNITED STATES v. RIVERA-SILLAS                11467
fails. The grand jury indicted Rivera-Sillas under the “found
in” clause of § 1326.7 That clause does not require the indict-
ment to specifically state that the defendant alien voluntarily
entered the United States. We affirm the district court’s
refusal to dismiss the indictment on this ground.

   [2] We recognized in United States v. Pacheco-Medina8
that § 1326 delineates three distinct offenses for a deported
alien: to “enter,” to “attempt to enter,” and to be “found in”
the United States without permission.9 To “enter” and to be
“found in” are two separate offenses. Therefore, the Govern-
ment’s failure to charge one did not render the charging of the
other incomplete. “[W]e have never suggested that the crime
of ‘entry’ must be charged in order to charge the crime of
being ‘found in.’ ”10 The Government does not need to charge
or prove voluntary entry in a § 1326 “found in” offense;
indeed we have definitively said that “[v]oluntary entry need
not be expressly pled in an indictment for a violation of 8
U.S.C. § 1326.”11 As we stated in United States v. Parga-
Rosas, “[a]lleging that the defendant is a deported alien subse-
quently found in the United States without permission suf-
fices”12 for a § 1326 “found in” indictment.

   United States v. Buckland13 did not alter the state of § 1326
jurisprudence. In Buckland, we considered penalty provisions
of a federal drug statute. Because the drug quantity the defen-
dant possessed affected the defendant’s period of imprison-
ment, we found drug quantity a material fact which the
Government had to charge and prove.14 In contrast, voluntary
  7
    See 8 U.S.C. § 1326(a)(2).
  8
    212 F.3d 1162 (9th Cir. 2000).
  9
    Id. at 1165.
  10
     United States v. Parga-Rosas, 238 F.3d 1209, 1213 (9th Cir. 2001).
  11
     United States v. San Juan-Cruz, 314 F.3d 384, 390 (9th Cir. 2002).
  12
     Parga-Rosas, 238 F.3d at 1213.
  13
     289 F.3d 558 (9th Cir. 2002) (en banc).
  14
     Id. at 568.
11468              UNITED STATES v. RIVERA-SILLAS
entry in a “found in” offense has no effect on a defendant’s
sentence. It is thus not a material fact under Buckland and it
need not be charged. As we recently stated in United States
v. Rodriguez-Rodriguez,15 “[b]ecause it is not necessary to
prove or allege voluntary or unlawful entry in a ‘found in’
conviction, and because voluntary entry makes no difference
in a defendant’s exposure to penalties, Buckland in no way
overrules Parga-Rosas.”16

   [3] Rivera-Sillas’s indictment properly charged him with
being a previously deported alien who was found in the
United States without the permission of the Attorney General.
Because the indictment charged a “found in” offense, it did
not have to charge voluntary entry. We therefore affirm the
district court.

       V.   PROOF OF INSPECTION AND ADMISSION

   Rivera-Sillas contends that the district court should have
dismissed the indictment for failure to charge (a) inspection
and admission by an immigration officer or (b) actual and
intentional evasion of inspection at the inspection point near-
est to where he was apprehended. Rivera-Sillas’s argument
lacks merit. We affirm the district court.

   [4] Rivera-Sillas argues that this court’s holding in
Pacheco-Medina17 mandates that the Government charge all
elements of the definition of “entry” developed by the Board
of Immigration Appeals in Matter of Pierre.18 Matter of
Pierre defined “entry” as involving:

       (1) a crossing into the territorial limits of the United
       States, i.e. physical presence; plus (2) inspection and
  15
     364 F.3d 1142 (9th Cir. 2004).
  16
     Id. at 1146.
  17
212 F.3d at 1164.
  18
     Matter of Pierre, 14 I. & N. Dec. 467, 468 (B.I.A. 1973).
                  UNITED STATES v. RIVERA-SILLAS           11469
       admission by an immigration officer; or (3) actual
       and intentional evasion of inspection at the nearest
       inspection point; coupled with (4) freedom from
       restraint.19

Pacheco-Medina, however, did not require the Government to
charge all the elements of entry. It held that an illegal entrant
to the United States must be free from official restraint in
order for the court to find that the alien illegally entered this
country.20 Thus, it merely addressed the fourth element.

   [5] As discussed above, Pacheco-Medina stated that § 1326
delineates three distinct offenses for a deported alien: to
“enter,” to “attempt to enter,” and to be “found in” the United
States without permission.21 Parga-Rosas recognized these
three distinct offenses and stated:

       [W]e have never suggested that the crime of “entry”
       must be charged in order to charge the crime of
       being “found in.” Nor did we mean to prescribe a
       new rule for pleading when we said in Pacheco-
       Medina that “an entry, as defined legally, is required
       before a person is ‘found in’ the United States.”22

Thus, Parga-Rosas clarified the very language from Pacheco-
Medina on which Rivera-Sillas relies. The Government need
not plead and prove entry in order to charge or convict an
alien with a § 1326 “found in” crime. The district court was
correct in denying dismissal of the indictment on this ground,
and we affirm.
  19
     Id. (internal citations omitted).
  20
     See Pacheco-Medina, 212 F.3d at 1163-64.
  21
     Id. at 1165.
  22
     Parga-Rosas, 238 F.3d at 1213 (citation omitted).
11470              UNITED STATES v. RIVERA-SILLAS
                          VI.    MENS REA

   Rivera-Sillas next argues that the district court should have
dismissed the indictment because it did not charge a mens rea
element: general intent. He contends that the indictment had
to charge him with knowing that he was in the United States.
Rivera-Sillas’s argument fails, and we affirm the district
court.

   [6] Section 1326 does not specify mens rea. This does not
mean, however, that § 1326 violation is a status or strict lia-
bility offense; it is not.23 A “found in” offense under § 1326
is a general intent crime.24 General intent crimes concern, in
the words of the Fifth Circuit, “willful and knowing acts.”25
We are comfortable presuming that a defendant who is found
in the United States willfully and knowingly acted in order to
enter this country.26 Therefore, “ ‘[a]lleging that the defendant
is a deported alien subsequently found in the United States
without permission suffices [to allege general intent].’ ”27
  23
      See United States v. Pina-Jaime, 332 F.3d 609, 613 (9th Cir. 2003)
(requiring the Government to prove an unlawful act in order to convict an
alien of being found in the United States); United States v. Ayala, 35 F.3d
423, 425-26 (9th Cir. 1994) (holding that a § 1326 violation is not a status
crime).
   24
      See Pina-Jaime, 332 F.3d at 613 (citing Pena-Cabanillas v. United
States, 394 F.2d 785, 790 (9th Cir. 1968) (requiring general intent)). In
contrast, an “attempt to enter” offense under § 1326 is a specific intent
crime. See United States v. Gracidas-Ulibarry, 231 F.3d 1188, 1195-96
(9th Cir. 2000) (en banc). Thus, the Government must charge mens rea in
§ 1326 “attempt to enter” indictments.
   25
      United States v. Berrios-Centeno, 250 F.3d 294, 299 (5th Cir. 2001).
   26
      See United States v. Quintana-Torres, 235 F.3d 1197, 1200 (9th Cir.
2000) (stating that absent proof otherwise, a juror may infer the defendant
intended to be in the United States if the defendant is found within this
country).
   27
      Berrios-Centeno, 250 F.3d at 299 (quoting Parga-Rosas, 238 F.3d at
1213) (alterations in original).
                   UNITED STATES v. RIVERA-SILLAS                 11471
   [7] Rivera-Sillas contends that if the Government need not
prove that a defendant has knowledge of his presence in the
United States, a person may be criminally convicted for inad-
vertently wandering into this country. We addressed this
potential problem in dicta in United States v. Quintana-Torres.28
In that case, we concluded that there are multiple possibilities
of unknowing and/or involuntary entry into the United States.29
Because involuntary presence in the United States is the rare
exception and not the rule, however, we allow an inference of
voluntariness where the defendant has raised no evidence to
the contrary.30 Rivera-Sillas’s argument therefore bears no
weight.

   [8] We hold, consistent with this court’s prior rulings and
that of the Fifth Circuit, that general intent of the defendant
to reenter the United States may be inferred from the fact that
the defendant was previously deported and was subsequently
found in the United States. Thus, because Rivera-Sillas’s
indictment did allege “that he was deported, removed, and
subsequently present without consent of the Attorney Gener-
al,” it “fairly conveyed that [his] presence was a voluntary act.”31
We therefore affirm the district court.

            VII.   GRAND JURY INSTRUCTIONS

   Rivera-Sillas argues that the district court’s charge to the
grand jury improperly circumscribed the subject matter of the
grand jury’s inquiries and deliberations, and that the charge
therefore runs contrary to the history of the grand jury institu-
tion. His argument fails.
  28
235 F.3d at 1200.
  29
     Id.
  30
     See id.; see also United States v. Castellanos-Garcia, 270 F.3d 773,
776 (9th Cir. 2001) (citing Quintana-Torres, 235 F.3d at 1200).
  31
     Berrios-Centeno, 250 F.3d at 299-300.
11472             UNITED STATES v. RIVERA-SILLAS
   [9] The district court’s instructions to the grand jury fol-
lowed the model charge recommended by the Administrative
Office of the United States Courts. The specific portion of the
instruction at issue stated:

       You cannot judge the wisdom of the criminal laws
       enacted by Congress, that is, whether or not there
       should or should not be a federal law designating
       certain activity as criminal. That is to be determined
       by Congress and not by you. Furthermore, when
       deciding whether or not to indict, you should not be
       concerned about punishment in the event of convic-
       tion. Judges alone determine punishment.

This court has expressly approved identical grand jury
instructions three times in three separate cases.32

   Clear precedent controls this issue, and we therefore affirm
the district court.

                      VIII.    CONCLUSION

   [10] The district court did not err when it denied Rivera-
Sillas’s motion to dismiss the indictment. The decision of the
district court is therefore

  AFFIRMED.




  32
    See United States v. Navarro-Vargas, 408 F.3d 1184, 1202-04 (9th
Cir. 2005) (en banc); United States v. Adams, 343 F.3d 1024, 1027 n.1
(9th Cir. 2003), United States v. Marcucci, 299 F.3d 1156, 1164 (9th Cir.
2002) (per curiam).